DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given by applicant’s representative William C. Rowland via phone interview on 04/15/2021, and sent via Email.
	The application has been amended as follows:

IN THE CLAIMS:
	20. (Currently Amended) A computer program product embodied in a non-transitory computer readable medium, the computer program product comprising computer readable program code being executable by a hardware data processor for a 3D scanner having a light source arranged to project a beam of probe light into a scan volume and to cause the 3D scanner perform a method comprising:
detecting movement of an object placed in [[a]] the scan volume of [[a]] the 3D scanner by analyzing monitoring data acquired for the object at different points in time;
determining whether the object is at rest in the scan volume;
initiating 3D scanning when the object is determined to be at rest in the scan volume; 
performing the 3D scanning by using at least two 2D cameras arranged to record 2D images of light received from the object placed in the scan volume, the scan volume being defined by at least a part of an overlapping section of cones representing fields of view of the individual 2D cameras;
generating and recording 
visualizing the generated digital 3D representation.

Allowable Subject Matter
Claims 1-3 and 6-20 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record (in particular, Hasegawa et al. [JP 2003-244531] and Lin [U.S. PG Publication No. 2016/0151978]) do not disclose, with respect to claim 1, a 3D scanner which scans an object within its scan volume using an optical scanning unit  which records 3D geometric data of the object, the scanning unit itself having a light source projecting a probing light onto the scan volume and an image acquisition unit comprising at least two cameras recording 2D images of light from the object being placed in the scan volume, the scan volume itself being defined at least in part as overlapping section of cones representing fields of view of the individual 2D cameras, in the process of monitoring the scan volume while an operator moves the object into place in the scan volume, an object movement is monitored at different points in time such that when the object is determined to be at rest a 3D scanning operation is initiated, from which a digital 3D representation of the object is generated and recorded from the recorded geometric data which may be tapped for later use. Rather, the combination of Hasegawa and Lin fail to particularly point out all limitations of the claim language as currently presented, to which some of the discussion may be seen in the applicant arguments dated 02/05/2021. The same reasoning applies to claim 20 mutatis mutandis. Accordingly, claims 1-3 and 6-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483